959 F.2d 234
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frank Edward FULMER, Petitioner-Appellant,v.Terry L. MORRIS, Warden, Respondent-Appellee.
No. 91-4007.
United States Court of Appeals, Sixth Circuit.
March 26, 1992.

1
Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
Frank Edward Fulmer, a pro se Ohio prisoner, appeals the district court's dismissal of his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Pursuant to a plea agreement, Fulmer pleaded guilty to one count of rape.   He was sentenced to a term of ten to twenty-five years imprisonment.   The respondent does not contest that Fulmer has exhausted his available state court remedies.


4
Fulmer filed his habeas petition in the district court which construed his petition as alleging the following four grounds for relief:  (1) the trial court erred by sentencing him to a term of imprisonment exceeding the provisions of the plea agreement;  (2) his counsel rendered ineffective assistance by not objecting to his sentence and by not moving to withdraw his guilty plea;  (3) the prosecutor rendered the proceedings unfair for the same reasons outlined in ground number two;  and, (4) his Due Process and Equal Protection rights were violated.   The district court dismissed the petition as frivolous.


5
On appeal, Fulmer continues to argue the merits of his claims.   He also requests leave to proceed as a pauper, the appointment of counsel and a transcript at government expense.   The appellee has notified the court that he will not be filing a brief.


6
Upon review, we affirm the district court's judgment for those reasons set forth in the district court's opinion and order filed on October 7, 1991.


7
Accordingly, Fulmer's request to proceed as a pauper is granted but his requests for the appointment of counsel and a transcript at government expense are denied.   The judgment of the district court is hereby affirmed pursuant to Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation